Citation Nr: 0403071	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-03 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to eligibility for Department of Veterans Affairs 
(VA) benefits.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1918 to 
July 1919.  He died in April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
the VA Regional Office (RO) located in Manila, the Republic 
of the Philippines.


FINDING OF FACT

The appellant is the adopted son of the veteran and was born 
in May 1966.  


CONCLUSION OF LAW

The claim of entitlement to recognition of the appellant as 
the "child" of the veteran for purposes of payment of VA DIC 
benefits, lacks legal merit.  38 U.S.C.A. §§ 101(4), 103 
(West 2002); 38 C.F.R. §§ 3.57, 3.315, 3.356 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has filed a claim seeking DIC benefits based on 
the veteran's death.  Such benefits are available only to 
certain survivors of deceased veterans, including a "child" 
of the veteran.  38 U.S.C.A. § 1310 (West 2002).

With certain exceptions, children of a veteran do not qualify 
as legally valid claimants for dependency and indemnity 
compensation benefits after they have attained the age of 18.  
38 U.S.C.A. § 101(4)(A).

However, under VA regulations a legitimate child of a veteran 
may be considered a "child" after age 18 for purposes of 
determining entitlement to death benefits or DIC benefits if 
he or she is unmarried, and before reaching the age of 18 
years, the "child" becomes permanently incapable of self-
support.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.315 
(2003).

Rating determinations, in determining whether a child is 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years, will be made solely on the basis of whether the 
child is permanently incapable of self-support through his 
own efforts by reason of physical or mental defects.  
38 C.F.R. § 3.356(b).  The question of permanent incapacity 
for self-support is one of fact for determination by the 
rating agency on competent evidence of record in the 
individual case.  Id.  Rating criteria applicable to disabled 
veterans are not controlling.  Id.

Principal factors for consideration are:

(1)  The fact that a claimant is earning his own support is 
prima facie evidence that he or she is not incapable of self- 
support.  Incapacity for self-support will not be considered 
to exist when the child by his own efforts is provided with 
sufficient income for his or her reasonable support.

(2)  A child shown by proper evidence to have been 
permanently incapable of self- support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.

(3)  It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.

Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4)  The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

Id.

In making this determination, the focus must be on the 
child's status at the time of his/her eighteenth birthday.  
Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the record demonstrates that the appellant was 
born May [redacted], 1966, was adopted by the veteran in February 
1970, and is the adopted son of the now deceased veteran.  

In conjunction with his claim for VA benefits, the appellant 
submitted a photocopy of a document from the Office of the 
Civil Registrar General showing that he was born on May [redacted], 
1966.  

Under VA regulations a legitimate child of a veteran may be 
considered a "child" after age 18 for purposes of determining 
entitlement to certain VA benefits if he/she is unmarried, 
and before reaching the age of 18 years, the "child" becomes 
permanently incapable of self-support.  38 U.S.C.A. 
§ 101(4)(A); 38 C.F.R. § 3.57.  There has been no evidence 
submitted demonstrating that the appellant was permanently 
incapable of support before the age of 18.  Moreover, the 
appellant has not claimed benefits based upon these 
circumstances at any time.  

Since the appellant is over the age of 18 and did not before 
reaching the age of 18 years become permanently incapable of 
self-support, he cannot be considered a "child" of the 
veteran under the applicable laws.  Therefore, the Board 
concludes that this claim lacks legal merit under the 
applicable laws and regulations.  In cases such as this where 
the law is dispositive, the claim should be denied because of 
the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).

It should be noted that the Veterans Claims Assistance Act of 
2000 (VCAA) provides that VA shall notify and assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The 
Board notes that the Court of Appeals for Veterans' Claims 
has held that the VCAA has no effect on an appeal where, as 
in this case, the law, and not the underlying facts or 
development of the facts, is dispositive in the matter. 
Manning v. Principi, 16 Vet. App. 534 (2002). Because the 
appellant is, and has been during the pendency of this 
appeal, past 23 years of age and thereby fails to meet the 
definition of "child" for the purpose of entitlement to VA 
benefits related to his father's former military service, 
there is no reasonable possibility that further development 
of the claim by VA would substantiate the appellant's claim. 
See 38 C.F.R. § 3.159(d). Nor, in the context of the law that 
applies to this case, is there any indication in the record 
that there is any evidence that would substantiate the claim 
that has not been obtained.


ORDER

The claim of entitlement to basic eligibility for VA benefits 
is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



